EXHIBIT 10.35

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of March 13, 2006, between Marvel Entertainment,
Inc., a Delaware corporation (the "Company") and John N. Turitzin (the
"Executive").

 

WHEREAS, the Company wishes to employ the Executive, and the Executive wishes to
accept such employment, on the terms and conditions set forth in this Agreement;
and

 

WHEREAS, the employment agreement between the Company and the Executive dated
February 24, 2004 has expired.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom, the parties hereto agree
as follows:

 

 

1.

Employment, Duties and Acceptance.

 

1.1          Employment, Duties. The Company hereby employs the Executive for
the Term (as defined in Section 2.1), to render exclusive and full-time services
to the Company as Executive Vice President, Chief Administrative Officer and
General Counsel, or in such other executive position as may be mutually agreed
upon by the Company and the Executive. The Executive shall report to the
Company's Chief Executive Officer and Board of Directors and shall perform such
other duties consistent with such positions as may be assigned to the Executive
by the Company's Chief Executive Officer or the Board of Directors.

 

1.2          Acceptance. The Executive hereby accepts such employment and agrees
to render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive's ability, to
devote the Executive's entire business time, energy and skill to such employment
and to use the Executive's professional efforts, skill and ability to promote
the Company's interests. The Executive further agrees to accept election, and to
serve during all or any part of the Term, as an officer or director of the
Company and of any subsidiary or affiliate of the Company, without any
compensation therefor other than that specified in this Agreement, if elected to
any such position by the shareholders or by the Board of Directors of the
Company or of any subsidiary or affiliate, as the case may be. Unless otherwise
agreed to in writing by the Company and the Executive, the Executive shall upon
the expiration of the Term, immediately resign any such officer or director
position.

 

1.3          Location. The duties to be performed by the Executive hereunder
shall be performed primarily at the principal executive office of the Company in
New York City, subject to customary travel requirements on behalf of the
Company.

 

 

 

1

 


--------------------------------------------------------------------------------

 

 

 

2.

Term of Employment

 

2.1          The Term. The term of the Executive's employment under this
Agreement (the "Term") shall commence on March 13, 2006 (the "Effective Date")
and shall end on March 12, 2008 (the "Expiration Date"). The Term shall end
earlier than the Expiration Date if sooner terminated pursuant to Section 4
hereof.

 

 

3.

Compensation; Benefits.

 

3.1          Salary. As compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly in arrears, at the annual rate of Five Hundred Twenty
Thousand Dollars ($520,000), less such deductions or amounts to be withheld as
required by applicable law and regulations and deductions authorized by the
Executive in writing. The Executive's base salary shall be reviewed no less
frequently than annually by the Board of Directors in accordance with the
policies and procedures that apply to other senior executives of the Company in
order to determine whether any change to the Executive’s base salary is
warranted; provided, however, that under no circumstances will the Executive’s
base salary be less than the amount payable as of the Effective Date. The
Executive's base salary as in effect from time to time is referred to in this
Agreement as the "Base Salary".

 

3.2        Bonus. In addition to the amounts to be paid to the Executive
pursuant to Section 3.1 hereof, the Executive will be entitled to receive a cash
bonus based in whole or in part upon the attainment of performance goals set by
the Board of Directors (the "Bonus Performance Goals"). The Executive's target
annual bonus amount shall be 50% of his Base Salary received for the year. Each
annual bonus shall be paid when annual bonuses are paid generally to the
Company's other senior executive officers but in no event later than the
ninetieth day of the next calendar year.

 

3.3          Business Expenses. The Company shall pay for or reimburse the
Executive for all reasonable expenses actually incurred by or paid by the
Executive during the Term in the performance of the Executive's services under
this Agreement, upon presentation of expense statements or vouchers or such
other supporting information as the Company customarily may require of its
officers.

 

3.4          Vacation. During the Term, the Executive shall be entitled to a
vacation period or periods of four (4) weeks per year taken in accordance with
the vacation policy of the Company during each year of the Term. Vacation time
not used by the end of a calendar year shall be forfeited.

 

3.5          Fringe Benefits. During the Term, the Executive shall be entitled
to all benefits for which the Executive shall be eligible under any qualified
pension plan, 401(k) plan, group insurance or other so-called "fringe" benefit
plan which the Company provides to its employees generally, together with
executive medical benefits for the Executive, as from time to time in effect for
executive employees of the Company generally.

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

3.6        Additional Benefits. During the Term, the Executive shall be entitled
to such other benefits as are specified in Schedule I to this Agreement.

 

 

4.

Termination.

 

4.1          Death. If the Executive shall die during the Term, the Term shall
terminate immediately.

 

4.2          Disability. If during the Term the Executive shall become
physically or mentally disabled, whether totally or partially, such that the
Executive is unable to perform the Executive's principal services hereunder for
(i) a period of four (4) consecutive months or (ii) for shorter periods
aggregating four (4) months during any twelve month period, the Company may at
any time after the last day of the four (4) consecutive months of disability or
the day on which the shorter periods of disability shall have equaled an
aggregate of four (4) months, by written notice to the Executive (but before the
Executive has recovered from such disability), terminate the Term.        

 

4.3          Cause. The Term may be terminated by the Company upon notice to the
Executive upon the occurrence of any event constituting “Cause” as defined
herein. For purposes of this Agreement, the term “Cause” shall mean any of the
following: (A) the Executive’s indictment for, or conviction (including
conviction upon a plea of nolo contendere) of, a felony or a
crime involving theft, fraud, dishonesty or moral turpitude; (B) the Executive’s
failure (except as a result of illness or injury) to perform employment duties
reasonably requested by the Company or any affiliate that continues for five (5)
business days after notice from the Company of such failure to perform said
employment duties, specifying that the failure constitutes Cause; (C) the
Executive’s engaging in conduct constituting embezzlement, willful assistance to
a competitor, fraud, misappropriation, material violation of the Company's
anti-discrimination, equal employment opportunity, prohibition against
harassment or similar policies or material violation of the Company’s insider
trading policy or corporate code of business conduct and ethics; (D) the
Executive’s failure (including, but not limited to, the Executive’s refusal to
be deposed or to provide testimony at any trial or inquiry) to cooperate, if
requested by the Board of Directors, with any investigation or inquiry, whether
internal or external, into the Executive’s or the Company’s business practices;
(E) the Executive’s possession on the Company's premises of any prohibited drug
or substance that would amount to a criminal offense; (F) the Executive’s gross
misconduct or gross negligence in connection with the business of the Company or
any affiliate; or (G) the Executive’s material breach of this Agreement.

 

4.4          Permitted Termination by the Executive. The Term may be terminated
by the Executive upon notice to the Company of any event constituting "Good
Reason" as defined herein. As used herein, the term "Good Reason" means the
occurrence of any of the following, without the prior written consent of the
Executive: (i) assignment of the Executive to duties materially inconsistent
with the Executive's positions as described in Section 1.1 hereof, or any
significant diminution in the Executive's duties or responsibilities, other than
in connection with

 

 

 

3

 


--------------------------------------------------------------------------------

 

the Executive’s disability; (ii) any material breach of this Agreement by the
Company which is continuing; or (iii) a change in the location of the
Executive's principal place of employment to a location more than fifty (50)
miles from the location specified in Section 1.3 hereof; provided, however, that
the Executive shall not be deemed to have Good Reason unless (a) within thirty
(30) days after the occurrence of the event in question, the Executive gives the
Company written notice that the specified event has occurred, making specific
reference to this Section 4.4 and requesting the Company to cure the event, and
(b) the Company fails to cure the event within thirty (30) days of receipt of
such notice.

 

4.5          Severance. (a)  If the Term is terminated pursuant to Section 4.1,
4.2 or 4.3 hereof, or by the Executive other than pursuant to Section 4.4, the
Executive shall be entitled to receive his Base Salary, benefits and
reimbursements provided hereunder at the rates provided in Sections 3.1, 3.5 and
3.6 hereof to the date on which such termination shall take effect. In addition,
if the Term is terminated pursuant to Section 4.1 or 4.2, the Executive shall
also be entitled to receive any bonus which has been awarded under Section 3.2
in respect of a previously completed fiscal year but which has not yet been paid
and a pro rata portion (based on time) of the annual bonus for the year in which
the termination date occurs (a "Pro Rata Bonus"), and all equity arrangements
provided to the Executive hereunder or under any employee benefit plan of the
Company shall immediately vest and shall remain exercisable for ninety days. The
Pro Rata Bonus to which the Executive is entitled, if any, shall be determined
by reference to the attainment of the performance goals referred to in Section
3.2 as of the end of the fiscal year in which termination of employment occurs
and shall be paid when bonuses in respect of that year are generally paid to the
Company's other executives but in no event later than the ninetieth day of the
next fiscal year.

 

(b)          Except as provided in Section 4.5(c), if the Term is terminated by
the Executive pursuant to Section 4.4 or by the Company other than pursuant to
Section 4.1, 4.2 or 4.3, the Company shall continue thereafter to provide the
Executive:

 

(i) payments of Base Salary in the manner and amounts specified in Section 3.1
until the twelve (12) month anniversary of the date of termination,

 

(ii) if termination occurs at any time after a bonus has been awarded under
Section 3.2 in respect of a previously completed fiscal year and prior to the
time that the bonus has been paid, the amount of that bonus,

 

 

    (iii) a Pro Rata Bonus for the year in which termination occurs and

 

(iv) group health and welfare benefits in the manner and amounts specified in
Section 3.5 (except that the Executive shall not remain on the Company’s group
health plan(s) as an employee but shall be reimbursed, by the Company and for
each pay period during the applicable period, for any amounts actually paid by
the Executive for COBRA health benefits in excess of the amount of the
Executive’s per-pay-period payment for group health insurance immediately prior
to termination) until the earlier of the Expiration Date, the period

 

 

 

4

 


--------------------------------------------------------------------------------

 

ending on the date the Executive begins work as an employee or consultant for
any other entity or twelve (12) months after the date of termination.

 

In addition, all equity arrangements provided to the Executive hereunder or
under any employee benefit plan of the Company shall continue to vest for the
period specified in clause (iv) of this Section 4.5(b) (unless vesting is
accelerated upon the occurrence of a Third Party Change in Control as described
in Section 4.5(d)) and shall remain exercisable for ninety days after the end of
that period. Bonuses payable pursuant to this Section 4.5(b), other than the Pro
Rata Bonus, shall be payable in the manner described in Section 3.2. The Pro
Rata Bonus to which the Executive is entitled, if any, shall be paid within the
time period provided in Section 4.5(a). All of the Executive’s rights under this
Section 4.5(b) shall be contingent on the Executive’s execution of the Company’s
standard general release agreement as then in effect and such release becoming
irrevocable. The Executive shall have no duty or obligation to mitigate the
amounts or benefits required to be provided pursuant to this Section 4.5(b), nor
shall any such amounts or benefits be reduced or offset by any other amounts to
which Executive may become entitled; provided, that if the Executive becomes
employed by a new employer or self-employed prior to the earlier of the
Expiration Date or twelve (12) months after the date of termination, the Base
Salary payable to the Executive pursuant to this Section 4.5(b) shall be reduced
by an amount equal to the amount earned from such employment with respect to
that period (and the Executive shall be required to return to the Company any
amount by which such payments pursuant to this Section 4.5(b) exceed the Base
Salary to which the Executive is entitled after giving effect to that reduction)
and, if the Executive becomes eligible to receive medical or other welfare
benefits under another employer provided plan, the corresponding medical and
other welfare benefits provided under this Section 4.5(b) shall be terminated.
As a condition to the Executive receiving the payments under Section 4.5(b), the
Executive agrees to permit verification of his employment records and Federal
income tax returns by an independent attorney or accountant, selected by the
Company but reasonably acceptable to the Executive, who agrees to preserve the
confidentiality of the information disclosed by the Executive except to the
extent required to permit the Company to verify the amount received by Executive
from other active employment. Any payments of Base Salary received by the
Executive to which the Executive is not entitled under this Section 4.5(b) shall
be returned by the Executive to the Company within ten (10) days of receipt. Any
amounts not so returned by the Executive shall accrue interest at an annual rate
of 20% or, if lower, the highest interest rate allowable under applicable law.

 

(c)         If the Term is terminated by the Executive pursuant to Section 4.4,
or by the Company other than pursuant to Section 4.1, 4.2 or 4.3, and, in any
such event, the termination shall occur upon or within twelve (12) months
following the occurrence of a Third Party Change in Control (as defined in
Section 4.5(d)) or in contemplation of a Third Party Change in Control, the
Company shall thereafter provide the Executive (i) an amount equal to two (2)
times the sum of (x) the then current Base Salary and (y) the average of the two
most recent annual bonuses paid (treating any annual bonus which is not paid as
a result of the Executive's failure to attain the Bonus Performance Goals as
having been paid in an amount equal to zero) to the Executive during the Term
(or if only one annual bonus has been paid, the amount of that annual bonus, to
be paid in a lump sum within 30 days after the date of termination), and (ii)
benefits in the manner and amounts specified in Section 3.5 until twelve

 

 

 

5

 


--------------------------------------------------------------------------------

 

(12) months after the date of termination or, with respect to medical and other
welfare benefits, when the Executive becomes eligible to receive medical or
other welfare benefits under another employer provided plan if sooner than
twelve (12) months after the date of termination. In addition, all equity
arrangements provided to the Executive hereunder or under any employee benefit
plan of the Company shall continue to vest until twelve (12) months after the
date of termination unless vesting is accelerated upon the occurrence of the
Third Party Change in Control as described in subparagraph (d) below.

 

(d)         For purposes of this Agreement, a Third Party Change in Control
shall be deemed to have occurred if (i) any "person" or "group" (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), other than an Excluded Person or Excluded Group
(as defined below) (hereinafter, a "Third Party"), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities
entitled to vote in the election of directors of the Company, (ii) the Company
is a party to any merger, consolidation or similar transaction as a result of
which the shareholders of the Company immediately prior to such transaction
beneficially own securities of the surviving entity representing less than fifty
percent (50%) of the combined voting power of the surviving entity's outstanding
securities entitled to vote in the election of directors of the surviving entity
or (iii) all or substantially all of the assets of the Company are acquired by a
Third Party. "Excluded Group" means a "group" (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that includes one or more Excluded Persons;
provided that the voting power of the voting stock of the Company "beneficially
owned" (as such term is used in Rule 13d-3 promulgated under the Exchange Act)
by such Excluded Persons (without attribution to such Excluded Persons of the
ownership by other members of the "group") represents a majority of the voting
power of the voting stock "beneficially owned" (as such term is used in Rule
13d-3 promulgated under the Exchange Act) by such group. "Excluded Person" means
Isaac Perlmutter and Avi Arad or any of their affiliates.

 

(e)         Notwithstanding anything in this Section 4.5 to the contrary, if the
Company determines in good faith that any payment or benefit to the Executive
under this Section 4.5 constitutes a “deferral of compensation” under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (as set forth
in Treasury Regulations or binding administrative notices or rulings issued by
the Internal Revenue Service) and the Executive is a “specified employee” within
the meaning of Code Section 409A(a)(2)(B)(i), the Company shall delay
commencement of any such payment or benefit until six months after the
Executive’s last day of employment with the Company (the “409A Suspension
Period”). Within fourteen calendar days after the end of the 409A Suspension
Period, the Company shall pay to the Executive a lump sum payment in cash equal
to any payments (including interest on any such payments, at an interest of not
less than the prime interest rate, as published in The Wall Street Journal, over
the period such payment is restricted from being paid to the Executive) and
benefits that the Company would otherwise have been required to provide under
this Section 4.5 but for the imposition of the 409A Suspension Period.
Thereafter, the Executive shall receive

 

 

 

6

 


--------------------------------------------------------------------------------

 

any remaining payments and benefits due under this Section 4.5 in accordance
with the terms of this Section (as if there had not been any suspension period
beforehand).

 

(f)          (i) If any payment or benefit (within the meaning of Section
280G(b)(2) of the Code, to the Executive or for the Executive's benefit paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise in connection with, or arising out of, the Executive's employment
with the Company or a change in ownership or effective control of the Company or
of a substantial portion of its assets (a "Parachute Payment" or "Parachute
Payments"), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), then the
Executive will be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all taxes
(including any interest or penalties, other than interest and penalties imposed
by reason of the Executive's failure to file timely a tax return or pay taxes
shown to be due on the Executive's return), including any Excise Tax imposed
upon the Gross-Up Payment, the Executive retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Parachute Payments.

 

(ii) An initial determination as to whether a Gross-Up Payment is required
pursuant to this Agreement and the amount of such Gross-Up Payment shall be made
at the Company's expense by the Company's regular outside auditors (the
"Accounting Firm"). The Accounting Firm shall provide its determination (the
"Determination"), together with detailed supporting calculations and
documentation to the Company and the Executive within ten days of the
Termination Date if applicable, or promptly upon request by the Company or by
the Executive (provided the Executive reasonably believes that any of the
Parachute Payments may be subject to the Excise Tax) and if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Parachute Payment or Parachute Payments, it shall furnish the Executive with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to any such Parachute Payment or Parachute Payments. Within
ten days of the delivery of the Determination to the Executive, the Executive
shall have the right to dispute the Determination (the "Dispute"). The Gross-Up
Payment, if any, as determined pursuant to this Section 4.5(f)(ii) shall be paid
by the Company to the Executive within ten days of the receipt of the accounting
Firm's determination notwithstanding the existence of any Dispute. If there is
no Dispute, the Determination shall be binding, final and conclusive upon the
Company and the Executive subject to the application of Section 4.5(f)(iii)
below. The Company and the Executive shall resolve any Dispute in accordance
with the terms of this Agreement. Notwithstanding the foregoing, in no event
shall payment of the Gross-Up Payment occur before the earlier of the
Executive’s termination of employment with the Company or a “change in control
event” within the meaning of Proposed Treasury Regulation § 1.409A-3(g)(5) or
any successor final regulation (a “Qualifying Change in Control”). If the
Executive becomes entitled to receive a Gross Up Payment in connection with a
change in control that is not a Qualifying Change in Control, the unpaid
Gross-Up Payment shall accrue interest an annual interest rate of prime plus
one-percent until paid immediately following the Executive’s last day of
employment; however, if Executive is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i), then the Company shall pay the Executive the
deferred Gross-Up

 

 

 

7

 


--------------------------------------------------------------------------------

 

Payment on the date that is six months after the Executive’s last day of
employment with the Company.

 

(iii) As a result of the uncertainty in the application of Sections 4999 and
280G of the Code, the parties acknowledge that it is possible that a Gross-Up
Payment (or a portion thereof) will be paid which should not have been paid (an
"Excess Payment") or a Gross-Up Payment (or a portion thereof) which should have
been paid will not have been paid (an "Underpayment"). An Underpayment shall be
deemed to have occurred (i) upon notice (formal or informal) to the Executive
from any governmental taxing authority that the Executive's tax liability
(whether in respect of the Executive's current taxable year or in respect of any
prior taxable year) may be increased by reason of the imposition of the Excise
Tax on a Parachute Payment or Parachute Payments with respect to which the
Company has failed to make a sufficient Gross-Up Payment, (ii) upon a
determination by a court, (iii) by reason of determination by the Company (which
shall include the position taken by the Company, together with its consolidated
group, on its federal income tax return) or (iv) upon the resolution of the
Dispute to the Executive's satisfaction. If an Underpayment occurs, the
Executive shall promptly notify the Company and the Company shall promptly, but
in any event, at least five days prior to the date on which the applicable
government taxing authority has requested payment, pay to the Executive an
additional Gross-Up Payment equal to the amount of the Underpayment plus any
interest and penalties (other than interest and penalties imposed by reason of
the Executive's failure to file timely a tax return or pay taxes shown to be due
on the Executive's return) imposed on the Underpayment. If, however, no notice
of an Underpayment having been made is received by the Company within one year
of the date of the payment of the Gross-Up Payment by the Company to the
Executive, then no payments shall be owed by the Company under this subsection
(iii). An Excess Payment shall be deemed to have occurred upon a "Final
Determination" (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Parachute Payment or Parachute Payments (or portion thereof) with respect
to which the Executive had previously received a Gross-Up Payment. A "Final
Determination" shall be deemed to have occurred when the Executive has received
from the applicable government taxing authority a refund of taxes or other
reduction in the Executive's tax liability by reason of the Excise Payment and
upon either (x) the date a determination is made by, or an agreement is entered
into with, the applicable governmental taxing authority which finally and
conclusively binds the Executive and such taxing authority, or in the event that
a claim is brought before a court of competent jurisdiction, the date upon which
a final determination has been made by such court and either all appeals have
been taken and finally resolved or the time for all appeals has expired or (y)
the statute of limitations with respect to the Executive's applicable tax return
has expired. If an Excess Payment is determined to have been made, the Executive
shall pay to the Company on demand (but not less than 10 days after the
determination of such Excess Payment and written notice has been delivered to
the Executive) the amount of the Excess Payment plus interest at an annual rate
equal to the Applicable Federal Rate provided for in Section 1274(d) of the Code
from the date the Gross-Up Payment (to which the Excess Payment relates) was
paid to the Executive until the date of repayment to the Company. If, however,
no notice of an Excess Payment having been made is received by the Executive
within one year of the date of the payment of the Gross-Up Payment by the
Company to the Executive, then no payments shall be owed by the Executive under
this subsection (iii).

 

 

 

8

 


--------------------------------------------------------------------------------

 

 

(iv) Notwithstanding anything contained in this Agreement to the contrary, in
the event that, according to the Determination, an Excise Tax will be imposed on
any Parachute Payment or Parachute Payments, the Company shall pay to the
applicable government taxing authorities as Excise Tax withholding, the amount
of the Excise Tax that the Company has actually withheld from the Parachute
Payment or Parachute Payments or the Gross Up Payment.

 

(g) Except as provided in this Section 4.5, pursuant to the Company’s Stock
Incentive Plan as provided in Schedule I to this Agreement and as required by
law, the Company shall have no further obligation to the Executive after
termination of the Term.

 

 

5.

Protection of Confidential Information; Non-Competition

 

5.1          In view of the fact that the Executive's work for the Company will
bring the Executive into close contact with many confidential affairs of the
Company not readily available to the public, as well as plans for future
developments by the Company, the Executive agrees:

 

5.1.1 To keep and retain in the strictest confidence all confidential matters of
the Company, including, without limitation, "know how", trade secrets, customer
lists, pricing policies, operational methods, technical processes, formulae,
inventions and research projects, and other business affairs of the Company
("Confidential Information"), learned by the Executive heretofore or hereafter,
and not to use or disclose them to anyone outside of the Company, either during
or after the Executive's employment with the Company, except in the course of
performing the Executive's duties hereunder or with the Company's express
written consent; provided, however, that the restrictions of this Section 5.1.1
shall not apply to that part of the Confidential Information that the Executive
demonstrates is or becomes generally available to the public other than as a
result of a disclosure by the Executive or is available, or becomes available,
to the Executive on a non-confidential basis, but only if the source of such
information is not prohibited from transmitting the information to the Executive
by a contractual, legal, fiduciary, or other obligation; and

 

5.1.2 To deliver promptly to the Company on termination of the Executive's
employment by the Company, or at any time the Company may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Company's business and all
property associated therewith, which the Executive may then possess or have
under the Executive's control.

 

5.2        For a period of twelve (12) months after he ceases to be employed by
the Company under this Agreement or otherwise, if such cessation arises pursuant
to Section 4.3, or as a result of termination by the Executive which is not
pursuant to Section 4.4 or is otherwise in breach of this Agreement, the
Executive shall not, directly or indirectly, enter the employ of, or render any
services to, any person, firm or corporation engaged in any business competitive
with the business of the Company or any of its subsidiaries or affiliates; the
Executive shall not

 

 

 

9

 


--------------------------------------------------------------------------------

 

engage in such business on the Executive’s own account; and the Executive shall
not become interested in any such business, directly or indirectly, as an
individual, partner, shareholder, director, officer, principal, agent, employee,
trustee, consultant, or in any other relationship or capacity; provided,
however, that nothing contained in this Section 5.2 shall be deemed to prohibit
the Executive from acquiring, solely as an investment, up to five percent (5%)
of the outstanding shares of capital stock of any public corporation.

 

5.3        If the Executive commits a breach, or threatens to commit a breach,
of any of the provisions of Section 5.1, Section 5.2, Section 6 or Section 7
hereof, the Company shall have the following rights and remedies:

 

5.3.1  The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company;

 

5.3.2    The right and remedy to require the Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively "Benefits") derived or received by the Executive as
the result of any transactions constituting a breach of any of the provisions of
Section 5.2 hereof, and the Executive hereby agrees to account for and pay over
such Benefits to the Company. Each of the rights and remedies enumerated above
shall be independent of the other, and shall be severally enforceable, and all
of such rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity; and

 

5.3.3     The Company may forfeit the Executive’s entitlement to severance
payments or other benefits under Section 4.5 hereof.

 

5.4          If any of the covenants contained in Section 5.1, Section 5.2,
Section 6 or Section 7 hereof, or any part thereof, hereafter are construed to
be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants, which shall be given full effect, without regard to the
invalid portions.

 

5.5        If any of the covenants contained in Section 5.1, Section 5.2,
Section 6 or Section 7 hereof, or any part thereof, are held to be unenforceable
because of the duration of such provision or the area covered thereby, the
parties hereto agree that the court making such determination shall have the
power to reduce the duration and/or area of such provision and, in its reduced
form, said provision shall then be enforceable.

 

5.6        The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Section 5.1, Section 5.2, Section 6 and
Section 7 hereof upon the courts of any state within the geographical scope of
such covenants. In the event that the courts of any one or more of such states
shall hold such covenants wholly unenforceable by reason of the breadth of such
covenants or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Company's right to the relief
provided above in the

 

 

 

10

 


--------------------------------------------------------------------------------

 

courts of any other states within the geographical scope of such covenants as to
breaches of such covenants in such other respective jurisdictions, the above
covenants as they relate to each state being for this purpose severable into
diverse and independent covenants.

 

5.7          In the event that any action, suit or other proceeding in law or in
equity is brought to enforce the covenants contained in Section 5.1, Section
5.2, Section 6 or Section 7 hereof or to obtain money damages for the breach
thereof, and such action results in the award of a judgment for money damages or
in the granting of any injunction in favor of the Company, all expenses
(including reasonable attorneys' fees) of the Company in such action, suit or
other proceeding shall (on demand of the Company) be paid by the Executive. In
the event the Company fails to obtain a judgment for money damages or an
injunction in favor of the Company, all expenses (including reasonable
attorneys' fees) of the Executive in such action, suit or other proceeding shall
(on demand of the Executive) be paid by the Company.

 

 

6.

Prior Restrictions; Promise Not to Solicit.

 

(a)          The Executive represents that he is free to enter into this
Agreement is not restricted in any manner from performing under this Agreement
by any prior agreement, commitment, or understanding with any third party. If
Executive has acquired confidential or proprietary information in the course of
his prior employment or as a consultant, he will fully comply with any duties
not to disclose such information then applicable to him during the Term.

 

(b)          The Executive will not, during the Term and for a period of one
year from the last payment to Executive hereunder, induce or attempt to induce
any employee of the Company or its subsidiaries to stop working for the Company
or its subsidiaries or to work for any competitor of the Company or its
subsidiaries.

 

 

7.

Inventions and Patents; Intellectual Property.

 

(a)         The Executive agrees that all processes, technologies and
inventions, including new contributions, improvements, ideas and discoveries,
whether patentable or not, conceived, developed, invented or made by him during
his employment by the Company or for one year thereafter (collectively,
"Inventions") shall belong to the Company, provided that such Inventions grew
out of the Executive's work with the Company or any of its subsidiaries or
affiliates, are related to the business (commercial or experimental) of the
Company or any of its subsidiaries or affiliates or are conceived or made on the
Company's time or with the use of the Company's facilities or materials. The
Executive shall promptly disclose such Inventions to the Company and shall,
subject to reimbursement by the Company for all reasonable expenses incurred by
the Executive in connection therewith, (a) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (b) sign all papers necessary to carry out
the foregoing; and (c) give testimony in support of the Executive's
inventorship.

 

(b)          The Company shall be the sole owner of all the products and
proceeds of the Executive's services hereunder, including, but not limited to,
all materials, ideas, concepts,

 

 

 

11

 


--------------------------------------------------------------------------------

 

formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with and during his employment, free and clear of any
claims by the Executive (or anyone claiming under the Executive) of any kind or
character whatsoever (other than the Executive's right to receive payments
hereunder). The Executive shall, at the request of the Company, execute such
assignments, certificates or other instruments as the Company may from time to
time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title or interest in or to any such
properties.

 

 

8.

Indemnification.

 

To the fullest extent permitted by applicable law, Executive shall be
indemnified and held harmless for any action or failure to act in his capacity
as an officer or employee of the Company or any of its affiliates or
subsidiaries. In furtherance of the foregoing and not by way of limitation, if
Executive is a party or is threatened to be made a party to any suit because he
is an officer or employee of the Company or such affiliate or subsidiary, he
shall be indemnified against expenses, including reasonable attorney's fees,
judgments, fines and amounts paid in settlement if he acted in good faith and in
a manner reasonably believed to be in or not opposed to the best interest of the
Company, and with respect to any criminal action or proceeding, he had no
reasonable cause to believe his conduct was unlawful. Indemnification under this
Section 8 shall be in addition to any other indemnification by the Company of
its officers and directors. Expenses incurred by Executive in defending an
action, suit or proceeding for which he claims the right to be indemnified
pursuant to this Section 8 shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding upon receipt of an undertaking by
or on behalf of Executive to repay such amount in the event that it shall
ultimately be determined that he is not entitled to indemnification by the
Company. Such undertaking shall be accepted without reference to the financial
ability of Executive to make repayment. The provisions of this Section 8 shall
apply as well to the Executive's actions and omissions as a trustee of any
employee benefit plan of the Company, its affiliates or subsidiaries.

 

 

9.

Arbitration; Legal Fees

 

Except with respect to injunctive relief under Section 5 of this Agreement, any
dispute or controversy arising out of or relating to this Agreement shall be
determined and settled exclusively by final and binding arbitration in New York
City before a single, experienced employment arbitrator licensed to practice law
in the State of New York and selected in accordance with the rules of Judicial
Arbitration and Mediation Service (JAMS), such arbitration to be administered
pursuant to the JAMS Employment Arbitration Rules & Procedures and to be subject
to the JAMS Policy on Employment Arbitration Minimum Standards of Procedural
Fairness. Judgment on the award may be entered in any court having jurisdiction.
The Company shall reimburse the Executive's reasonable costs and expenses
incurred in connection with any arbitration proceeding pursuant to this Section
9 if the Executive is the substantially prevailing party in that proceeding.

 

 

 

 

12

 


--------------------------------------------------------------------------------

 

 

 

10.

Notices.

 

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier (notices sent by
overnight courier shall be deemed to have been given on the scheduled delivery
date) or mailed first class, postage prepaid, by registered or certified mail
(notices mailed shall be deemed to have been given on the third business day
after mailing), as follows (or to such other address as either party shall
designate by notice in writing to the other in accordance herewith:

 

If to the Company, to:

 

Marvel Entertainment, Inc.

417 Fifth Avenue

New York, New York 10016

Attention: Chief Executive Officer

 

If to the Executive, to the Executive at his address as then on file with the
Company’s Human Resources Department.

 

 

11.

General.

 

11.1       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely in New York, without regard to the conflict of law
principles of such state.

 

11.2       The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

11.3       This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth. This Agreement expressly supersedes all agreements and understandings
between the parties regarding the subject matter hereof and any such agreement
is terminated as of the date first above written.

 

11.4       This Agreement, and the Executive's rights and obligations hereunder,
may not be assigned by the Executive. The Company may assign its rights,
together with its obligations, hereunder (i) to any affiliate or (ii) to third
parties in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets; in any event the obligations of the
Company hereunder shall be binding on its successors or assigns, whether by
merger, consolidation or acquisition of all or substantially all of its business
or assets.

 

 

 

13

 


--------------------------------------------------------------------------------

 

 

11.5       This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

 

11.6       This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.

 

11.7       In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

 

12.

Subsidiaries and Affiliates.

 

As used herein, the term "subsidiary" shall mean any corporation or other
business entity controlled directly or indirectly by the Company or other
business entity in question, and the term "affiliate" shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the Company or other business entity
in question.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:

MARVEL ENTERTAINMENT, INC.                                                
                      EXECUTIVE:                  

 

 

By:    /s/ Isaac Perlmutter                                       
                                                  /s/ John N.
Turitzin                  

          Isaac Perlmutter                                             
                                                  John N.
Turitzin                  

          Chief Executive Officer

 

 

 

 

 

14

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Additional Benefits:

 

 

1.

Automobile Allowance. The Executive shall be eligible for an automobile
allowance in the amount of One Thousand Dollars ($1,000) per month in accordance
with the Company's policy.

 

 

 

 

15

 

 

 